DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “406” has been used to designate both the trajectory control and the patient. 
FIG. 4B includes two labels 406. One of these labels corresponds to the trajectory control and the other appears to be in reference to the patient which was previously defined with the label 410. The examiner recommends maintaining the naming convention as previously established and removing the 406 label near the patient.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
[0014]: As written it reads “The bi-directional communication links may be based on a standard communication protocol, such as Ethernet, TCP/IP, WiFi, 802.11, a customized communication protocol, and/or the like”, however this is the first indication of the acronyms TCP and IP, therefore to provide clarity these terms should be spelled out.
[0017]: As written it reads “The display 138 may include one or more […] CRT displays, and/or the like”, however this is the first indication of the acronym CRT, therefore to provide clarity this term should be spelled out.
[0019]: As written it reads “The memory 106 may be a tangible and non-transitory computer readable medium such as a flash memory, RAM, ROM, EEPROM, and/or the like”, however this is the first indication of the acronyms RAM, ROM, and EEPROM, therefore to provide clarity these terms should be spelled out.
[0027]: As written it reads “The MDS 150 includes an ultrasound probe 126 having […] probe/SAP electronics 110”, however this is the first indication of the acronym SAP, therefore to provide clarity this term should be spelled out.
[0029]: As written it reads “The signal transmitted by a transmitter 122 in turn drives a plurality of transducer elements 124 within a transducer array 112”, however the label 112 was previously used to define a “position sensor” [0028]. Therefore, the examiner recommends utilizing a different label to denote the transducer array.
[0055]: As written it reads “As such, the user may train the robot of a variety of patient body shapes […]”, however in order to be grammatically correct it should read “As such, the user may train the robot with a variety of patient body shapes […]”.
[0070]: As written it reads “A second position may be indexed with a second image and feedback form the position sensor corresponding to the second position”, however the examiner believes “form” should be written as “from”.
[0082]: As written it reads “As the handle forces applied by the user’s hand increase, the velocity in which the robot actuates the probe 402 also increase. As the handle forces decrease, the velocity in which the robot 420 actuates the probe 402 also decrease”, however in order to be grammatically correct, it should read “As the handle forces applied by the user’s hand increase, increases. As the handle forces decrease, the velocity in which the robot 420 actuates the probe 402 also decreases”.
Appropriate correction is required.
Claim Objections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 14, 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In regard to claim 5, the claim recites “wherein the robot does not contribute to the probe force during the learning, and wherein the robot contributes to the forces applied to the handle during the learning”, however it is unclear what the difference is between the probe force and the forces applied to the handle. As understood by the examiner, the probe force represents the force that is applied by the probe along an axis angled to the acquisition surface and the external handle force constitutes a force applied to a handle of the probe. It is unclear how the robot can be capable of not contribute to the probe force while contributing to the forces applied to the handle simultaneously during the learning. The examiner recommends clarifying how the robot contributes to the forces applied to the probe and the handle and whether or not the handle is part of or separate from the probe.
In regard to claim 14, the claim reads “wherein the robot is a collaborative robot, the collaborative robot comprising at least one force sensor arranged at a hand, wherein the hand is configured to couple to the ultrasound probe”, however it is unclear how the force sensor is arranged at a hand. When stated this way it is unclear whether the at least one force sensor is located within the hand or at a position located near the hand. The examiner recommends clarifying how the at least one 
In regard to claim 16, the claim reads “wherein a direction of the probe force is angled to the acquisition surface”, however is it unclear at what angle the probe force is being applied. When stated in this way the probe can be angled to the acquisition surface at any angle (i.e. 180°) and still be considered to be angled. The examiner recommends clarifying the angle at which the probe force is angled relative to the acquisition surface. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salcudean et al. US 6425865 B1 “Salcudean”.
In regard to claim 1, Salcudean teaches “A method, comprising: learning a travel path profile and one or more pressures applied along the travel path profile in response to an external handle force” [Claim 12; Claim 15; Column 4, Lines 3-14; Column 4, Lines 5-9; Column 8, Lines 6-11]; and “acquiring an ultrasound image along the travel path profile by applying one or more forces against an acquisition surface of a patient via a robot without the external handle force” [Column 6, Lines 25-28; Claim 17; Column 11, Lines 23-33].
In regard to a method comprising learning, Salcudean discloses “A method of performing an ultrasound examination on a person comprising using a robot arm to position an ultrasound probe on the surface of the person according to shared control of a remotely positioned ultrasound operator and a programmed computer […]” [Claim 12] and “A method as claimed in claim 12 wherein the computer is programmed to recall trajectories followed by the ultrasound transducer probe during a prior ultrasound scan of the human body” [Claim 15]. In order for the computer to recall trajectories of the ultrasound transducer probe, under broadest reasonable interpretation, the computer had to have learned the trajectories of the ultrasound transducer probe. Thus, the method of claim 12 can utilize for learning such that an ultrasound examination can be performed.
Furthermore, in regard to learning a travel path profile, Salcudean discloses “The computer can be programmed to recall trajectories followed by the ultrasound transducer probe during a prior ultrasound scan of the human body. […] The computer can be programmed to repeat scans of the ultrasound transducer probe from different incremental positions on the human body lateral to the scan direction and rationalize the repeated scans to generate a three dimensional ultrasound image on the monitor” [Column 4, Lines 3-14]. Since the computer can be programmed to recall trajectories of the ultrasound transducer probe from a prior scan of the human body, and the computer can then repeat those scans to generate a three dimensional ultrasound image, under broadest reasonable 
Additionally, in regard to learning one or more pressures applied along the travel path profile in response to an external handle force, Salcudean discloses “The computer can be programmed to recall serial positions and serial forces applied by the ultrasound transducer probe during a prior serial position and serial force trajectory followed by the ultrasound transducer probe on the human body” [Column 4, Lines 5-9]. A force by definition is a pull or push applied to an object. Since the computer can recall the serial force trajectory of the ultrasound transducer probe on the human body, this indicates that a force (i.e. pressure) had to have been applied to the human body. Therefore, since the computer can recall the serial force trajectory, under broadest reasonable interpretation, one or more pressures applied along the travel path profile (i.e. the prior ultrasound scan) in response to an external handle force had to have been learned. Furthermore, in regard to an external handle, Salcudean discloses “The use of several hand controllers with fewer degrees of freedom can also be employed. For example, two three-degree-of-freedom hand-controllers/joysticks can be used instead of a six-degree-of-freedom hand-controller/joystick. One hand controller can control the probe translational position, while the other can control the probe orientation” [Column 8, Lines 6-11]. Since the hand controllers can be used to control probe translation and probe orientation, under broadest reasonable interpretation, these hand-controllers constitute devices to which an external handle force can be applied.
In regard to acquiring an ultrasound image along the travel path profile by applying one or more forces against an acquisition surface of a patient via a robot without the external handle force, Salcudean discloses “3D Reconstruction Mode. In such a mode, the computer controlling the robot would optimize the scanning type to improve the acquisition of 3-D ultrasound images” [Column 6, Lines 25-28]. Since the computer can control the robot to optimize the scanning type to improve the acquisition of 3-D ultrasound images under broadest reasonable interpretation, the method involves the 
In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said Salcudean teaches “wherein the external handle force is applied by a user” [Column 9, Lines 48-53], and “wherein the applying one or more forces against the acquisition surface is performed via only the robot” [Column 6, Line 63-Column 7, Line 5; Column 11, Lines 1-7; FIG. 1].
In regard to the external handle force being applied by a user, Salcudean discloses “The operator 50 controls the system in a master-slave mode, with the operator hand manipulating the hand-controller 2. The ultrasound probe will track operator positions, velocity or force commands, by appropriate setting of the command signals in the programming interface 61” [Column 9, Lines 48-53]. 
In regard to applying one or more forces against the acquisition surface via only the robot, Salcudean discloses “The proposed ultrasound probe carrying robot is described in detail in FIG. 2. The ultrasound probe 6 is mounted on a magnetic holder 11, which is mounted in turn on the shaft of a probe yawing motor and encoder 31 that can change the ultrasound probe SPIN angle. The magnetic holder is designed so the probe hold is broken away for large forces in order to have a mechanical safety system that prevents the ultrasound probe 6 from hurting the patient 51. The motor is mounted on a force-torque sensor 13 that is in turn mounted on a support arm 14” [Column 6, Line 63-Column 7, Line 5]. Since the ultrasound probe carrying robot includes a magnetic holder to which the ultrasound probe can be attached and the probe can break away from the magnetic holder when large forces are applied in order to prevent harm to the patient, under broadest reasonable interpretation, the ultrasound probe carrying robot (i.e. robot) is capable of applying one or more forces against the acquisition surface of the patient. Additionally, Salcudean discloses “In another example of shared computer/user control of the ultrasound probe, command signals in the programing interface 61 could be set by the operator so that the robot applied a fixed force along the axis 8 (see FIG. 3) of the ultrasound probe 6, while the operator controls the probe position in a plane orthogonal to the ultrasound plane axis, as well as the probe orientation” [Column 11, Lines 1-7]. Therefore, the robot is capable of applying a fixed force to the ultrasound probe 6. Furthermore, as shown in FIG. 1, the special-purpose robot arm 1 is attached to the ultrasound probe 6 and the probe 6 is attached to the surface (i.e. the acquisition surface) of the patient. Therefore, under broadest reasonable interpretation, only the robot can apply one or more forces against the acquisition surface of the patient due to its connection to the ultrasound probe and the consequently the surface of the patient. 
In regard to claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Salcudean teaches “wherein the learning further comprises entering a velocity control mode, the velocity control mode comprising learning the external handle force as a velocity to move the ultrasound probe along the acquisition surface” [Column 9, Line 48-Column 10, Line 1; Column 11, Lines 23-33].
In regard to learning including entering a velocity control mode and the velocity control mode comprising learning the external handle force as a velocity to move the ultrasound probe along the acquisition surface, Salcudean discloses “The operator 50 controls the system in a master-slave mode, with the operator hand manipulating the hand-controller 2. The ultrasound probe will track operator positions, velocity or force commands, by appropriate setting of the command signals in the programming interface 61. If one (the programmer of the operator via the user interface 61) sets Vr0 = Vr, Pr0 = Ph, the ultrasound probe tracks the position of the hand-controller, if one sets Vr0 = Ph the ultrasound probe velocity tracks the hand-controller position (measured from the nominal center of the hand controller 2), and if one sets Fr0 =  Fh, the ultrasound probe force will track the hand-controller force. […] Whenever Fr exceeds a threshold value Frmin, the ultrasound probe can be controlled in force mode, by setting Fr0 = Fh. Otherwise, the probe is controlled in velocity mode” [Column 9, Line 48-Column 10, Line 1]. Since the operator 50 can manipulate the hand-controller 2, under broadest reasonable interpretation, the user can apply an external handle force. Furthermore, since the ultrasound probe is capable of tracking operator positions, velocity or force commands and the probe can be controlled in a velocity mode when the force Fr does not exceed a threshold value, under broadest reasonable interpretation, a velocity control mode (i.e. velocity mode) can be entered in which the external handle force can be learned as a velocity to move the ultrasound probe along the acquisition surface. Additionally, Salcudean discloses “The computer can remember trajectories (positions and forces), thereby allowing effortless repeat scans of the neighboring parts of the human 
In regard to claim 4, due to its dependence on claim 3, this claim inherits the references disclosed therein. That being said, Salcudean discloses “wherein the learning further comprises a probe force, wherein the probe force is applied by a user and measured along an axis angled to the acquisition surface” [Column 10, Lines 12-18; FIG. 1; Column 11, Lines 1-7], and “wherein the velocity is learned via forces applied to a handle of the ultrasound probe in a direction parallel to the acquisition surface” [Column 10, Lines 25-36; FIG. 3; Column 11, Lines 3-5; Column 11, Lines 23-36].
In regard to the learning further comprising a probe force, wherein the probe force is applied by a user and measured along an axis angled to the acquisition surface, Salcudean discloses “If the hand controller 2 is active and can provide force-feedback to the user, one can set Fh0 = Fr in the programming interface. Thus, with an active hand controller 2, the hand controller force Fh closely follows the force Fr the environment exerts on the ultrasound probe 2, allowing a more direct and intuitive control of ultrasound probe forces” [Column 10, Lines 12-18]. As shown in FIG. 1, the operator 50 can operate the hand controller 2. In this case, since the active hand controller 2 can allow for a more direct and intuitive control of ultrasound probe forces and the active hand controller is controlled by the operator, under broadest reasonable interpretation, the probe force can be applied by a user and measured along an axis angled to the acquisition surface. Furthermore, in regard to the probe force being measured along an axis angled to the acquisition surface, Salcudean discloses “In another example 
In regard to the velocity is learned via forces applied to a handle of the ultrasound probe in a direction parallel to the acquisition surface, Salcudean discloses “It is also clear to the skilled in the art person that the probe velocity and force command value of the ultrasound probe can be specified in a co-ordinate system 7 attached to the ultrasound probe (as shown in FIG. 3). For example, if R_Vr and R_Vr0 denote the ultrasound probe velocity and its command value, respectively, expressed in the ultrasound probe coordinate system 7, setting R_Vr0 = Ph commands the ultrasound probe velocity so that the translational and rotational component of Vr track the translational and rotational components of the hand position Ph rotated from the hand controller frame into the ultrasound probe frame” [Column 10, Lines 25-36]. As shown in FIG. 3, the co-ordinate system 7 represents the force applied to the handle of the ultrasound probe 6 and is in a direction that is parallel to the acquisition surface of the patient. This is because “robot applies a fixed force along the axis 8 (see FIG. 3) ultrasound probe” [Column 11, Lines 3-5] such that the ultrasound probe is attached to the acquisition surface of the patient as shown in FIG. 1. Therefore, the probe velocity can be applied via forces applied to a handle of the ultrasound probe in a direction parallel to the acquisition surface. Furthermore, since “The computer can remember trajectories (positions and forces), thereby allowing effortless repeat scans of the neighboring parts of the human body 51. […] It is clear that the recording of trajectories can be done for all or only for certain components of Pr, for all or only for certain ultrasound probe velocity 
In regard to claim 5, due to its dependence on claim 4, this claim inherits the references disclosed therein. That being said, Salcudean teaches “wherein the robot does not contribute to the probe force during the learning” [Column 6, Lines 11-15], and “wherein the robot contributes to the forces applied to the handle during the learning” [Column 6, Line 63-Column 7, Line 3].
In regard to the robot not contributing to the probe force during the learning, Salcudean discloses “The operator controls the motion of the ultrasound probe along some degrees of freedom (for example, positions along directions tangent to the body), while the computer controls the motion along other degrees of freedom (for example, force along the normal to the body)” [Column 6, Lines 11-15]. Therefore, since the operator can control the motion of the ultrasound probe along positions tangent to the body, under broadest reasonable interpretation, the robot is not contributing to the probe force during the learning.
In regard to the robot contributing the forces applied to the handle during the learning, Salcudean discloses “The proposed ultrasound probe carrying robot is described in detail in FIG. 2. The ultrasound probe 6 is mounted on a magnetic holder 11, which is mounted in turn on the shaft of a probe yawing motor and encoder 31 that can change the ultrasound probe PSIN angle. The magnetic holder is designed so the probe hold is broken away for large forces in order to have a mechanical safety system that prevents the ultrasound probe 6 from hurting the patient 51” [Column 6, Line 63-Column 7, Line 3]. Since the ultrasound probe carrying robot includes a magnetic holder 11 to which the ultrasound probe is mounted and the probe can be broken away for large force in order to prevent the ultrasound probe from hurting the patient, under broadest reasonable interpretation, the robot can contribute to the forces applied to the handle (i.e. the magnetic holder) during the learning.
In regard to claim 6, due to its dependence on claim 4, this claim inherits the references disclosed therein. That being said, Salcudean teaches “wherein the acquiring further comprises applying the probe force via only a robot force, the robot force being equal to the probe force learned during the learning” [Column 11, Lines 53-61; Column 11, Lines 1-7].
In regard to acquiring an ultrasound image further comprising applying the probe force via only a robot force, the robot force equal to the probe force learned during the learning, Salcudean discloses “The displacement co-ordinates dx and dy can then be transformed by the real-time controller (see FIG. 4) into an equivalent ultrasound robot co-ordinates displacement dPr by using well known kinematic and Jacobian transformations. The robot controller then applies, at all times, a corrected robot trajectory Pr0 = Pr0 – dPr, that results in the robot moving the ultrasound probe so that the region of interest to the operator is kept in the center of the displayed ultrasound image” [Column 11, Lines 53-61]. In order for the robot controller move the ultrasound probe to control the movement of the ultrasound probe such that an ultrasound image can be displayed, under broadest reasonable interpretation, the robot had to apply a probe force to the patient’s body. Since the robot controller can apply corrected robot trajectories such that the robot moves the ultrasound probe in order to keep the region of interest within the center of the displayed ultrasound image, under broadest reasonable interpretation, the method involves acquiring an ultrasound image further by applying the probe force via only a robot force, the robot force being equal to the probe force learned during learning. Furthermore, in regard to the probe force being equal to the robot force, Salcudean discloses “In another example of shared computer/user control of the ultrasound probe, command signals in the programming interface 61 could be set by the operator so that the robot applies a fixed force along the axis 8 (see FIG. 3) of the ultrasound probe 6, while the operator controls the probe position in a plane orthogonal to the ultrasound plane axis, as well as the probe orientation.” [Column 11, Lines 1-7]. In order for the robot to apply a fixed force along the axis 8 of the ultrasound probe, under broadest 
In regard to claim 8, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Salcudean teaches “wherein the travel path profile is one travel path profile of a plurality of travel path profiles corresponding to a scan protocol type, wherein the scan protocol type corresponds to a scan sequence for a desired anatomical region” [Column 13, Lines 3-7].
In regard to the travel path profile being one travel path profile of a plurality of travel path profiles corresponding to a scan protocol type, Salcudean discloses “In addition, the proposed robot-assisted ultrasound system could also be used to acquire three-dimensional ultrasound images by scanning the same body volume from different ultrasound probe trajectories, in effect using different “views” to acquire an image of the same anatomical volume” [Column 13, Lines 3-7]. In this case, each of the different probe trajectories constitutes a travel path profile associated with an anatomical volume. Each of these different probe trajectories is associated with a scan sequence for the desired anatomical region. Therefore, since the same body volume can be scanned from different ultrasound probe trajectories, under broadest reasonable interpretation a plurality of travel path profiles (i.e. views) can be used which correspond to a scan protocol type relating to a scan sequence for a desired anatomical region (i.e. anatomical volume).
In regard to claim 9, Salcudean teaches “A system, comprising: an ultrasound device comprising an ultrasound probe” [Column 6, Lines 36-41]; “a robot comprising an arm configured to couple to the ultrasound probe” [Column 6, Lines 37-39; Claim 37]; and “a controller with computer-readable instructions stored on non-transitory memory thereof that when executed enable the controller to” [Column 8, Lines 16-18; Column 8, Lines 43-44; Column 11, Lines 53-61]: “adjust the robot to a learning 
In regard to a system comprising an ultrasound device comprising an ultrasound probe, Salcudean discloses “An overview of the hardware of the ultrasound system is shown in FIG. 1 and consists of a special-purpose robot arm 1 carrying the ultrasound probe 6 from the ultrasound machine 4, a passive or active hand-controller 2 to be used by the operator, and a controller 3 that controls the motion of the robot arm 1 and the hand controller 2” [Column 6, Lines 36-41]. Therefore the ultrasound system includes an ultrasound probe.
In regard to a robot comprising an arm configured to couple to the ultrasound probe, Salcudean discloses “a special-purpose robot arm 1 carrying the ultrasound probe 6 from the ultrasound machine 4” [Column 6, Lines 37-39] and “An apparatus for performing ultrasound on a person comprising: (a) a 4 bar parallelogram linkage wrist robot arm with an ultrasound transducer for positioning the transducer on the surface of the body of the person” [Claim 37]. Therefore, the system includes a robot comprising an arm that is configured to couple to the ultrasound probe.
In regard to a controller with computer-readable instructions stored on non-transitory memory thereof that when executed enable the controller to perform specific functions, Salcudean discloses “The robotically-assisted medical ultrasound examination system comprises a controller 3, having input-output cards and a computer/microprocessor” [Column 8, Lines 16-18]. Since the controller 3 includes input-output cards and a computer/microprocessor and an “image can be digitized and put in the memory of system controller 3” [Column 8, Lines 43-44], under broadest reasonable interpretation, the controller 3 represents a controller that contains a non-transitory memory with computer readable instructions stored therein which can cause the controller to execute specific functions. Furthermore, 
In regard to the controller being configured to adjust the robot to a learning mode comprising a velocity control mode, the velocity control mode comprising translating a handle force of the ultrasound probe into a velocity command, Salcudean discloses “The computer can remember trajectories (positions and forces), thereby allowing effortless repeat scans of the neighboring parts of the human body. […] When the operator wishes to repeat the motion T seconds later, a switch or keyboard or equivalent command can be given to the real-time controller that will command the robot controller to repeat the trajectory setting […] It is clear that the recording of trajectories can be done for all or only for certain components of Pr, for all or only for certain probe velocity components Vr” [Column 11, Lines 23-36]. In order for the controller to remember the trajectories for use in repeat scans, under broadest reasonable interpretation, the controller had to have learned the trajectories by entering a learning mode. Since the controller includes a computer, the computer can remember trajectories for all or only certain probe velocity components and the command can be given to the robot controller, under broadest reasonable interpretation, the controller had to have been configured to adjust the robot (i.e. via the robot controller) to a learning mode comprising a velocity control mode, the velocity control mode comprising translating a handle force of the ultrasound probe into a velocity command (i.e. velocity component). 

In regard to the controller being configured to adjust the robot to an image acquisition mode in response to an absence of an external force being applied to the ultrasound probe, Salcudean discloses “3D Reconstruction Mode. In such a mode, the computer controlling the robot would optimize the scanning type to improve the acquisition of 3-D ultrasound images” [Column 6, Lines 25-28]. Since the controller 3 includes a computer and the computer can control the robot such that the scan type is optimized for the acquisition of 3-D ultrasound images, under broadest reasonable interpretation, the controller is capable of adjusting the robot to an image acquisition mode. In regard to the adjustment to the image acquisition mode being in response to an absence of an external force being applied to the ultrasound probe, Salcudean discloses “The computer can remember trajectories (positions and forces), thereby allowing effortless repeat scans of the neighboring parts of the human body […] When the operator wishes to repeat the motion T seconds later, a switch or keyboard or equivalent command can be given to the real-time controller that will command the robot controller to repeat the trajectory by 
In regard to claim 10, due to its dependence on claim 9, this claim inherits the references disclosed therein. That being said, Salcudean teaches “wherein the learning mode further comprises learning one or more travel path profiles specific to an ultrasound scan type, wherein each travel path profile comprises a travel path, one or more velocities, one or more probe forces, and one or more probe orientations” [Column 2, Lines 54-Column 3, Line 10; Column 4, Lines 10-14].
In regard to the learning mode further comprising learning one or more travel path profiles specific to an ultrasound scan type, Salcudean discloses “To operate the system, the ultrasound technician manipulates a hand-controller and enters commands via a user interface. The hand-controller displacement and/or forces are sensed by appropriate sensors and read in by a computer that interprets these as a desired ultrasound transducer location or velocity or force or combination thereof (by location we mean position and orientation). […] The ultrasound transducer image is displayed on a monitor observed by the ultrasound technician, which can alter the ultrasound transducer location and force by manipulating the hand controller or entering commands via the operator interface. […] The computer-controlled degrees of freedom could specify a particular location or velocity trajectory, such as a probe translation or rotation motion, or a particular force, of the tracking of a particular feature in the ultrasound image acquired by the ultrasound machine, or a previously executed trajectory” [Column 2, Lines 54-Column 3, Line 10]. In this case, since the hand controller is manipulated and altered by the ultrasound technician to control the ultrasound transducer (i.e. probe) and the displacement and/or 
In regard to claim 11, due to its dependence on claim 10, this claim inherits the references disclosed therein. That being said, Salcudean teaches “wherein the image acquisition mode comprises executing the one or more travel path profiles learned in response to the absence of the external force and an input from a user for a selection of the ultrasound scan type” [Column 11, Lines 23-33; Column 6, Lines 25-28; Column 4, Lines 26-31].
In regard to the image acquisition mode comprising executing the one or more travel path profiles learned in response to the absence of the external force and an input from a user for a selection of the ultrasound scan type, Salcudean discloses “The computer can remember trajectories (positions and forces), thereby allowing effortless repeat scans of the neighboring parts of the human body […] When the operator wishes to repeat the motion T seconds later, a switch or keyboard or equivalent command can be given to the real-time controller that will command the robot controller to repeat the trajectory by setting Pr0(t)=Pr(t-T), in effect playing back the motion that took place T seconds ago” 
In regard to claim 12, due to its dependence on claim 10, this claim inherits the references disclosed therein. That being said, Salcudean teaches “wherein the ultrasound scan type is a scan type including one or more of organs, skeletal structures, vascular structures, and regions of a body” [Column 13, Lines 27-34].

In regard to claim 13, due to its dependence on claim 12, this claim inherits the references disclosed therein. That being said, Salcudean teaches “wherein each scan type comprises different travel path profiles” [Column 13, Lines 3-7].
In regard to each scan type comprising different travel path profiles, Salcudean discloses “In addition, the proposed robot-assisted ultrasound system could also be used to acquire three-dimensional ultrasound images by scanning the same body volume from different ultrasound probe trajectories, in effect using different “views” to acquire an image of the same anatomical volume” [Column 13, Lines 3-7]. In this case, since the system can be used to acquire three-dimensional ultrasound images from different ultrasound probe trajectories, under broadest reasonable interpretation, each of these different ultrasound probe trajectories is associated with a different travel path profile of the scan. Therefore, the scan type can include different travel path profiles with which different views of an anatomical volume can be produced. 
In regard to claim 14, due to its dependence on claim 9, this claim inherits the references disclosed therein. That being said, Salcudean teaches “wherein the robot is a collaborative robot, the 
In regard to the robot being a collaborative robot comprising at least one force sensor arranged at a hand, Salcudean discloses “The proposed ultrasound probe carrying robot is described in detail in FIG. 2. The ultrasound probe 6 is mounted on a magnetic holder 11, which is mounted in turn on the shaft of a probe yawing motor and encoder 31 that can change the ultrasound probe SPIN angle. The magnetic holder is designed so the probe hold is broken away for large forces in order to have a mechanical safety system that prevents the ultrasound probe 6 from hurting the patient 51. The motor is mounted on a force-torque sensor 13 that is in turn mounted on a support arm 14” [Column 6, Line 63-Column 7 Line 5]. As shown in FIG. 2, the force torque sensor 13 connects to the encoder 31 which in turn is connected with the magnetic holder 11. In this case, since ultrasound probe 6 is mounted on the magnetic holder 11, under broadest reasonable interpretation, the magnetic holder constitutes a hand that is configured to couple to the ultrasound probe. Furthermore, since the probe carrying robot includes the force-torque sensor 13 that is coupled to the magnetic holder (i.e. the hand) via the encoder 31, under broadest reasonable interpretation, the ultrasound probe carrying robot constitutes a collaborative robot comprising at least one force sensor arranged at a hand.
In regard to claim 15, due to its dependence on claim 9, this claim inherits the references disclosed therein. That being said, Salcudean teaches “wherein probes forces sensed during the learning mode comprises estimating a probe force applied by sensing an amount of motor actuation of one or more motors of the robot, wherein the amount of motor actuation is learned and replicated during the image acquisition mode” [Column 7, Lines 18-28; Column 8, Lines 58-64; Column 12, Lines 18-25; Column 11, Lines 25-33].
In regard to the probes forces being sensed during the learning mode by estimating a probe force applied by sensing an amount of motor actuation of one of more motors of the robot, Salcudean 
In regard to the amount of motor actuation being learned and replicated during the image acquisition mode, Salcudean discloses “A programmer can set commanded or desired ultrasound probe 6 position Pr0 (or velocity (Vr0)) and forces Fr0 exerted by the environment on the ultrasound probe 6 in all six degrees of freedom (a linear combination of positions or velocities with forces is also possible), which are then transformed to motor currents according to known dynamics and control algorithms” [Column 8, Lines 58-64]. Since the programmer can set a desired ultrasound probe position and forces and those parameters are transformed to motor currents, under broadest reasonable interpretation, the motors can be actuated according to a control algorithm. Furthermore, in regard to the amount of motor actuation being replicated during the image acquisition mode, Salcudean discloses “In one method of operation of the proposed invention, the robot carrying the ultrasound probe can be programmed by means of the system controller 3 to acquire several ultrasound scans at different motion increments of the ultrasound transducer 6, where the motion increments are essentially lateral to the scanning plane 9. The acquired images can be registered against a fixed reference and a three-
In regard to claim 16, due to its dependence on claim 15, this claim inherits the references disclosed therein. That being said, Salcudean teaches “wherein the handle force is a force applied to a handle of the ultrasound probe in a direction parallel to the acquisition surface” [Column 6, Lines 11-15], and “wherein the probe force is a force applied at an interface between the ultrasound probe and the acquisition surface” [Column 6, Lines 11-15], “wherein a direction of the probe force is angled to the acquisition surface” [Column 12, Lines 50-56; FIG. 3; Column 12, Lines 26-28].

In regard to the direction of the probe force being angled to the acquisition surface, Salcudean discloses “In addition, the volume that has to be swept for a 3-D ultrasound image can also be scanned by the ultrasound robot in a manner [that] optimizes the SNR. For example, the same body volume can be scanned by using different ultrasound probe yaw angles. The ultrasound robot can repeat scans at different angles, selecting the angles with the highest SNR for repeated scans” [Column 12, Lines 50-56]. In order for the ultrasound robot to repeat scans at different angles of the ultrasound probe, under broadest reasonable interpretation, the ultrasound probe has to be positioned such that the probe is angled to the acquisition surface in the direction of the probe force. Furthermore, Salcudean discloses in 
In regard to claim 17, due to its dependence on claim 16, this claim inherits the references disclosed therein. That being said, Salcudean teaches “wherein a force applied to the handle in a direction angled to the acquisition surface is not translated into the velocity command, wherein the velocity command is proportional to the handle force” [Column 11, Lines 1-7; Column 9, Line 48-Column 10, Line 1].
In regard to the force being applied to the handle in a direction angled to the acquisition surface not being translated into a velocity command, Salcudean discloses “In another example of shared computer/user control of the ultrasound probe, command signals in the programming interface 61 could be set by the operator to that the robot applied a fixed force along the axis 8 (see FIG. 3) of the ultrasound probe while the operator controls the probe position in a plane orthogonal to the ultrasound plane axis, as well as the probe orientation” [Column 11, Lines 1-7]. In this case, in order for the robot to apply a fixed force along the axis 8 (i.e. which is angled to the acquisition surface of the patient 51’s body), the probe has to remain in a constant position so as to apply the fixed force. A probe that is held in a constant position such that a fixed force can be applied to the acquisition surface would not have a velocity component associated with it in the direction angled to the acquisition surface. Therefore, under broadest reasonable interpretation, the force being applied to the handle of the probe in the direction angled to the acquisition surface is not translated into the velocity command.
In regard to the velocity command being proportional to the handle force, Salcudean discloses “The operator 50 controls the system in a master-slave mode, with the operator hand manipulating the hand-controller 2. The ultrasound probe will track operator positions, velocity or force commands, by appropriate setting of the command signals in the programming interface 61. If one (the programmer of 
In regard to claim 18, Salcudean teaches “A method for acquiring an ultrasound image, comprising:” [Claim 12, Claim 17]; “learning a plurality of travel path profiles, each travel path profile comprising a travel path, one or more velocities, one or more probe forces, and one or more orientations, wherein the learning is in response to an external force being applied to a handle of an ultrasound probe to which a hand of a robot is coupled, wherein one or more velocities are learned based on a handle force and wherein one or more probe forces and one or more orientations are learned based on probe forces applied angled to an acquisition surface of a patient” [Column 2, Lines 54-Column 3, Line 10; Column 4, Lines 10-14; Column 2, Lines 54-60; Column 6, Lines 37-39; Claim 37; Column 5, Line 51-57; Column 6, Lines 63-Column 7, Line 3]; and “acquiring an ultrasound image via only the robot in response to the external force being absent, wherein the robot is signaled to execute one or more velocities, one or more probe forces, and one or more orientations learned along the plurality of travel path profiles” [Column 6, Lines 25-28; Claim 17; Column 11, Lines 23-33].

In regard to learning a plurality of travel path profiles, each travel path profile comprising a travel path, one or more velocities, one or more probe forces, and one or more orientations, Salcudean discloses “To operate the system, the ultrasound technician manipulates a hand-controller and enters commands via a user interface. The hand-controller displacement and/or forces are sensed by appropriate sensors and read in by a computer that interprets these as a desired ultrasound transducer location or velocity or force or combination thereof (by location we mean position and orientation). […] The ultrasound transducer image is displayed on a monitor observed by the ultrasound technician, which can alter the ultrasound transducer location and force by manipulating the hand controller or entering commands via the operator interface. […] The computer-controlled degrees of freedom could specify a particular location or velocity trajectory, such as a probe translation or rotation motion, or a particular force, of the tracking of a particular feature in the ultrasound image acquired by the ultrasound machine, or a previously executed trajectory” [Column 2, Lines 54-Column 3, Line 10]. In this case, since the hand controller is manipulated and altered by the ultrasound technician to control the ultrasound transducer (i.e. probe) and the displacement and/or forces can be sensed by the computer 
In regard to the learning being in response to an external force being applied to a handle of an ultrasound probe to which a hand of a robot is coupled, Salcudean discloses “To operate the system, the ultrasound technician manipulates a hand-controller and enters commands via a user interface. The hand-controller displacement and/or forces are sensed by appropriate sensors and read in by a computer that interprets these as a desired ultrasound transducer location or velocity or force or combination thereof (by location we mean position and orientation)” [Column 2, Lines 54-60]. Furthermore, in regard to the ultrasound probe being coupled to a hand of a robot, Salcudean discloses “a special-purpose robot arm 1 carrying the ultrasound probe 6 from the ultrasound machine 4” [Column 6, Lines 37-39] and “An apparatus for performing ultrasound on a person comprising: (a) a 4 bar parallelogram linkage wrist robot arm with an ultrasound transducer for positioning the transducer on the surface of the body of the person” [Claim 37]. Therefore, the ultrasound probe can be coupled to a robot arm (i.e. a hand). Since the operator can manipulate the hand-controller and the displacement and/or forces can be read by the computer that interprets these factors as a desired ultrasound 
In regard to one or more velocities being learned based on a handle force and wherein one or more probe forces and one or more orientations are learned based on probe forces applied angled to an acquisition surface of a patient, Salcudean discloses “The proposed ultrasound system consists of a special-purpose robot arm carrying the ultrasound probe, a passive or active hand-controller to be used by the operator, and a real-time computer that controls the motion of the robot arm and the hand controller based on measured positions and/or velocities and forces, acquired ultrasound images, and/or taught position and force trajectories” [Column 5, Line 51-57]. Since the real-time computer is able to control the motion of the robot arm and the hand controller based on measured positions and/or velocities, under broadest reasonable interpretation, the real-time computer had to have learned one or more velocities based on a handle force applied by the operator to the ultrasound probe. Furthermore, in regard to the one or more probe forces and one or more orientations being learned based on probe forces applied angled to an acquisition surface of a patient, Salcudean discloses “The proposed ultrasound probe carrying robot is described in detail in FIG. 2. The ultrasound probe 6 is mounted on a magnetic holder 11, which is mounted in turn on the shaft of a probe yawing motor and encoder 31 that can change the ultrasound probe SPIN angle. The magnetic holder is designed so the probe hold is broken away for large forces in order to have a mechanical safety system that prevents the ultrasound probe 6 from hurting the patient 51” [Column 6, Lines 63-Column 7, Line 3]. Since the ultrasound probe can mounted to a magnetic holder which is capable of changing the SPIN angle of the ultrasound probe, under broadest reasonable interpretation, the ultrasound probe can be oriented such that it applies a force at an angle to the acquisition surface of a patient. Furthermore, since the probe can break away from the magnetic holder such that large forces are not applied to the patient, under 
In regard to acquiring an ultrasound image via only the robot in response to the external force being absent, wherein the robot is signaled to execute one or more velocities, one or more probe forces, and one or more orientations learned along the plurality of travel path profiles, Salcudean discloses “3D Reconstruction Mode. In such a mode, the computer controlling the robot would optimize the scanning type to improve the acquisition of 3-D ultrasound images” [Column 6, Lines 25-28]. Since the computer can control the robot to optimize the scanning type to improve the acquisition of 3-D ultrasound images under broadest reasonable interpretation, the method involves the acquisition of ultrasound images along the travel path profile by applying one or more forces against an acquisition surface of a patient via a robot. Furthermore, in regard to the robot acquiring ultrasound images in response to the external force being absent, Salcudean discloses “A method as claimed in claim 12 wherein the computer is programmed to repeat scans of the ultrasound transducer probe from different incremental positions on the human body lateral to the scan direction and rationalizes the repeated scans to generate a three-dimensional ultrasound image on the monitor” [Claim 17] and “The computer can remember trajectories (positons and forces), thereby allowing effortless repeat scans of the neighboring parts of the human body […] When the operator wishes to repeat the motion T seconds later, a switch or keyboard or equivalent command can be given to the real-time controller that will command the robot controller to repeat the trajectory by setting Pr0(t)=Pr(t-T), in effect playing back the motion that took place T seconds ago” [Column 11, Lines 23-33]. Since the computer can perform repeat scans of the ultrasound transducer probe in order to generate three-dimensional ultrasound images on the monitor and the real-time controller commands the robot controller to repeat the trajectory (i.e. of the scan), under broadest reasonable interpretation, the acquisition of ultrasound images via the robot can be 
In regard to claim 19, due to its dependence on claim 18, this claim inherits the references disclosed therein. That being said, Salcudean does not teach “wherein acquiring the ultrasound image is terminated in response to a presence of the external force” [Column 6, Line 67-Column 7, Line 3].
In regard to the acquiring of the ultrasound image being terminated in response to a presence of the external force, Salcudean discloses “The magnetic holder is designed so the probe hold is broken away for large forces in order to have a mechanical safety system that prevents the ultrasound probe from hurting the patient 51” [Column 6, Line 67-Column 7, Line 3]. In this case, when the probe is broken away from the magnetic holder, under broadest reasonable interpretation, the probe is no longer in contact with the acquisition surface of the patient. When the ultrasound probe is no longer in contact with the acquisition surface, the ultrasound probe can no longer acquire an ultrasound image of the patient. Furthermore, the large force constitutes an external force since it causes the attachment between the magnetic holder and the ultrasound probe to be detached from each other. Therefore, under broadest reasonable interpretation, when the ultrasound probe is detached from the magnetic holder by the application of the large force the acquisition of ultrasound images can be terminated.  
In regard to claim 20, due to its dependence on claim 18, this claim inherits the references disclosed therein. That being said, Salcudean teaches “wherein acquiring the ultrasound image via only the robot further includes an input from a user indicating a desired scan protocol type” [Column 11, Lines 23-33; Column 6, Lines 25-28; Column 4, Lines 26-31], and “wherein the robot actuates the ultrasound probe to a starting position on the acquisition surface based on the desired scan protocol type” [Column 11, Lines 53-61; Column 12, Lines 44-56].

In regard to the robot actuating the ultrasound probe to a starting position on the acquisition surface based on the desired scan protocol type, Salcudean discloses “The displacement co-ordinates dx and dy can then be transformed by the real-time controller (see FIG. 4) into an equivalent ultrasound robot co-ordinates displacement dPr by using well known kinematic and Jacobian transformations. The robot controller then applies, at all times, a corrected robot trajectory Pr0 = Pr0 – dPr, that results in the robot moving the ultrasound probe so that the region of interest to the operator is kept in the center of the displayed ultrasound image” [Column 11, Lines 53-61]. Since the robot controller can correct the robot trajectory such that the robot moves the ultrasound probe, under broadest reasonable interpretation, the robot is capable of actuating the ultrasound probe. Furthermore, in regard to actuating the ultrasound probe to a starting position on the acquisition surface based on the desired scan protocol type, Salcudean discloses “For example, if the scanned image g(x, y, Pr, t) is poor when the ultrasound transducer 6 is positioned at the point Pr = Pr1, the robot controller can re-program the scanning trajectory for Pr(t) = Pr1 at a number of time instances t1, t2, t3, etc. Averaging of images g(x,y,Pr,t1), g(x,y,Pr,t2), etc. can improve the resulting 3-D ultrasound image. In addition, the volume that has to be swept for a 3-D ultrasound image can also be scanned by the ultrasound robot in a manner [that] optimizes the SNR. For example, the same body volume can be scanned by using different ultrasound probe yaw angles. The ultrasound robot can repeat scans at different angles, selecting the angles with the highest SNR for repeated scans.” [Column 12, Lines 44-56]. Since the robot controller can reprogram the scanning trajectory to improve the image quality and the ultrasound robot can repeat scans at different angles to increase the signal to noise ratio, under broadest reasonable interpretation, the robot has to be able to actuating the ultrasound probe to a starting position on the acquisition surface based on the desired scan protocol type. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Salcudean et al. US 6425865 B1 “Salcudean” as applied to claims 1-6, 8-20 above, and further in view of Siegel US 20150196802 A1 “Seigel”.
In regard to claim 7, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Salcudean teaches “wherein one or more pressures are applied at different locations and orientations of the travel path profile” [Column 3, Lines 5-10; Column 3, Lines 27-31; Column 3, Lines 39-42], and “wherein the learning comprises learning the pressures applied at the different locations and orientations of the travel path profile” [Column 4, Lines 3-9].
In regard to one or more pressures being applied at different locations an orientations of the travel path profile, Salcudean discloses “The computer-controlled degrees of freedom could specify a particular location or velocity trajectory, such as a probe translation or rotation motion, or a particular 
In regard to the learning comprising learning the pressures applied at the different locations and orientations of the travel path profile, Salcudean discloses “The computer can be programmed to recall trajectories followed by the ultrasound transducer probe during a prior ultrasound scan of the human body. The computer can be programmed to recall serial positions and serial forces applied by the ultrasound transducer probe during a prior serial position and serial force trajectory followed by the ultrasound transducer probe on the human body” [Column 4, Lines 3-9]. In order for the computer to recall the trajectories, serial positions and serial forces applied to the human body during a prior scan, under broadest reasonable interpretation, the computer had to have learned the pressures applied at the different locations and orientations of the travel path profile associated with the prior ultrasound 
Salcudean does not teach “wherein one or more pressures are between 1 and 60 N”.
Seigel teaches “wherein one or more pressures are between 1 and 60 N” [0051].
In regard to one or more pressures being between 1 and 60 N, Siegel discloses “In certain embodiments in which a force sensor is used, the sensor may be designed to measure a force of, for example at least 0 N and up to 100 N (10 kg on earth), although other ranges are possible. In some embodiments, the sensor may be designed to measure a force of at least 0 N, at least 0.1 N, at least 1 N, at least 10 N, at least 20 N, at least 30 N, at least 40 N, at least 50 N, at least 60 N, at least 70 N, at least 80 N, or at least 90 N. The sensor may be designed to measure a force of less than or equal to 100 N, less than or equal to 90 N, less than or equal to 80 N, less than or equal to 70 N, less than or equal to 60 N, less than or equal to 50 N, less than or equal to 40 N, less than or equal to 30 N, less than or equal to 20 N, or less than or equal to 10 N” [0051]. In this case, since the force sensor can be designed to measure a force of at least 0 N and/or a force less than or equal to 60 N, under broadest reasonable interpretation, one or more pressures between 1 and 60 N can be applied to the body and subsequently detected by the force sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Salcudean so as to include force sensor being configured to detect the application of pressures between 1 and 60 N as disclosed in Seigel in order to allow the ultrasound transducer probe to apply a force to the patient’s body without harming the patient. Pressures within this range can be applied to the body with a minimal amount of discomfort to the patient. Additionally, applying this force to the patient would allow for sufficient coupling between the probe and the patient such that imaging data can be acquired. Combining the prior art elements . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Quaid et al. US 20060142657 A1 “Quaid”
Quaid is pertinent to the applicant’s disclosure because it includes “The magnitude of the force may prevent the user from penetrating the haptic boundary (e.g., a magnitude of approximately 100 N or greater) but is preferably set so that the user may breach the haptic boundary if desired (e.g., a magnitude in a range of approximately 20 N to approximately 60 N)” [0179].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793